Cardona, P.J.
(concurring in part and dissenting in part). Although we concur with the majority’s conclusion that dismissal of plaintiff’s Labor Law § 200 claim is appropriate, we respectfully disagree that dismissal of plaintiff’s common-law negligence claim, as a matter of law, is warranted under the particular circumstances herein.
Initially, we must express our concern with the language in the majority decision which appears to limit the duty of care owed to inmates under these circumstances, i.e., that part which may give the impression that a legal duty of care only arises when a correctional authority gives an order to perform a specific task directly to an inmate. In determining the scope of defendants’ duty, we must analyze “whether the relationship of the parties is such as to give rise to a duty of care * * * whether plaintiff was within the zone of foreseeable harm * * * and whether the accident was within the reasonably foreseeable risks” (Di Ponzio v Riordan, 89 NY2d 578, 583 [citations omitted]). Correctional authorities who utilize inmates in work projects owe a common-law duty to provide reasonably safe work conditions (see, e.g., Martinez v State of New York, 225 AD2d 877; Kandrach v State of New York, 188 AD2d 910). Since plaintiff was one of the inmates assigned to the daily task of cleaning the entire cellblock, he was within the zone of foreseeable harm from workplace accidents. Furthermore, in our view, an injury resulting from a fall while cleaning the cellblock is “an occurrence that is within the class of foreseeable hazards” (Di Ponzio v Riordan, supra, at 584). Accordingly, we find, as a matter of law, that defendants had a cognizable duty of care to the inmates assigned .to the cleaning crew, including plaintiff.
We turn next to whether defendants have demonstrated their entitlement to summary judgment on the issue of breach of their duty of care to plaintiff. The facts herein reveal that shortly after plaintiff completed mopping the floors, he was present in his cellblock with other inmates when Undersheriff Lee Price and Lieutenant Jack Vancise inspected the premises. According to plaintiff, Price told Vancise that he wanted the toilet paper cleaned off the wall that day and “he didn’t care how it got off the wall.” Although plaintiff admits that he was not personally ordered by Price to clean the wall, he believed Price’s comment was directed to all the inmates present because it was their general responsibility to clean the *798cellblock. Furthermore, Bud Rigg, a Corporal at the Corrections Division of the Cortland County Sheriff’s Department, testified that he spoke with another inmate, Thomas Darling, who was present at the time, and Darling also understood that it was the inmates’ responsibility to remove the toilet paper.1 Indeed, the toilet paper on the wall to which Price referred was part of plaintiff’s cellblock and Price’s comment was made within plaintiff’s hearing range. According to plaintiff, Price and Vancise indicated that they “wanted [the] toilet paper off the walls and the general cleanup of the whole cellblock, or else we weren’t allowed out for that day.” Plaintiff testified that, during the period between Price’s inspection and his attempt to remove the toilet paper, no one told him to stay off the wall and he did not receive any instructions as to whether a ladder would be provided to complete the task. Plaintiff also indicated that he had seen another inmate on the roof in the past and that the area where he went to work to clean the wall was within the vision of a correction officer and the officer said nothing to him. Vancise testified that correction officers were prohibited from climbing on the roof after one of them slid off while trying to clean the windows.
Viewing the evidence in a light most favorable to plaintiff, as the party opposing the motion, and giving him the benefit of every reasonable inference (see, Boyce v Vazquez, 249 AD2d 724), we conclude, under the unique circumstances of this case, that questions of fact exist as to whether defendants breached their duty of care to plaintiff. Price’s comments in front of the inmates, particularly when considered in light of the “innately coercive atmosphere” in which inmates frequently find themselves (Matter of Griffin v Coughlin, 88 NY2d 674, 705, cert denied 519 US 1054 [Bellacosa, J., dissenting]), give rise to a factual issue as to whether defendants should have reasonably foreseen that a person in plaintiff’s position would have attempted to clean the toilet paper off the wall, and whether it was, therefore, necessary to give further instructions to stay off the wall or to wait for a ladder.2 Additionally, there is a question of fact as to whether defendants breached their duty of reasonable care to plaintiff by failing to provide the necessary equipment to minimize the risk and ensure his safety.
Accordingly, we would affirm Supreme Court’s denial of *799defendant’s motion for summary judgment which sought dismissal of plaintiffs common-law negligence cause of action.

. Whether such evidence is hearsay need not be addressed in the current motion since hearsay evidence is permissible in opposition to a summary judgment motion as long as it is not the only proof submitted (see, Murray v North Country Ins. Co., 277 AD2d 847).


. In this regard, we note that there is conflicting testimony as to whether such instructions were given.